               Case 2:20-cr-00004-TLN Document 37 Filed 03/17/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-0004-TLN
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   RUBEN ANGEL CASTRO,                                DATE: March 18, 2021
                                                        TIME: 9:30 a.m.
15                                Defendant.            COURT: Hon. Troy L. Nunley
16

17          By previous order, this matter was set for status on March 18, 2021. By this stipulation and
18 proposed order, the parties respectfully request that the Court continue the status conference until June

19 17, 2021. To the extent it is needed, this stipulation supplements the basis for exclusion of time under

20 the Court’s General Orders addressing public health concerns, and requests that the Court also exclude

21 time between March 18, 2021, and June 17, 2021, under Local Code T4, for the reasons set forth below.

22          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the
23 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

24 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

25 address public health concerns related to COVID-19.

26          Although the General Orders address the district-wide health concern, the Supreme Court has
27 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

28 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND     1
      ORDER
                 Case 2:20-cr-00004-TLN Document 37 Filed 03/17/21 Page 2 of 4


 1 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 2 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 3 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 4 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 5 or in writing”).

 6           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 8 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 9 the ends of justice served by taking such action outweigh the best interest of the public and the

10 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

11 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

12 ends of justice served by the granting of such continuance outweigh the best interests of the public and

13 the defendant in a speedy trial.” Id.

14           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

15 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

16 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

17 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

18 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

19 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

20 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

21 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

22 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

23           In light of the societal context created by the foregoing, this Court should consider the following

24 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

25 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

26 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND     2
       ORDER
                 Case 2:20-cr-00004-TLN Document 37 Filed 03/17/21 Page 3 of 4


 1 pretrial continuance must be “specifically limited in time”).

 2                                                     STIPULATION
 3          1.      By this stipulation, defendant now moves to continue the status conference until June 17,

 4 2021, at 9:30 a.m., and to exclude time between March 18, 2021, and June 17, 2021, under the Court’s

 5 General Orders and Local Code T4.

 6          2.      The parties agree and stipulate, and request that the Court find the following:

 7                  a)      The government has produced the discovery associated with this case which

 8          includes, among other things, a considerable number of investigative reports, video surveillance,

 9          audio recordings, and laboratory reports. The government produced this discovery via a file

10          sharing cloud platform, to which defense counsel has access.

11                  b)      Counsel for defendant believes she will need some time to go through the

12          discovery. Counsel will also need additional time to consult with her client, to review the current

13          charges, to conduct investigation and research related to the charges, to review discovery for this

14          matter, to discuss potential resolutions with her client, to prepare pretrial motions, and to otherwise

15          prepare for trial.

16                  c)      Counsel for defendant believes that failure to grant the above-requested

17          continuance would deny counsel the reasonable time necessary for effective preparation, taking

18          into account the exercise of due diligence.

19                  d)      The government does not object to the continuance.

20                  e)      Based on the above-stated findings, the ends of justice served by continuing the

21          case as requested outweigh the interest of the public and the defendant in a trial within the original

22          date prescribed by the Speedy Trial Act.

23                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24          et seq., within which trial must commence, the time period of March 18, 2021 to June 17, 2021,

25          inclusive, is deemed excludable pursuant to the Court’s General Orders, and pursuant to

26          18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

27          by the Court at defendants’ request on the basis of the Court’s finding that the ends of justice

28          served by taking such action outweigh the best interest of the public and the defendant in a speedy

      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND      3
      ORDER
                 Case 2:20-cr-00004-TLN Document 37 Filed 03/17/21 Page 4 of 4


 1          trial.

 2          3.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6
     Dated: March 16, 2021                                    PHILLIP A. TALBERT
 7                                                            Acting United States Attorney
 8                                                            /s/ JAMES R. CONOLLY
                                                              JAMES R. CONOLLY
 9                                                            Assistant United States Attorney
10

11   Dated: March 16, 2021                                    /s/ LINDA C. ALLISON
                                                              LINDA C. ALLISON
12
                                                              Assistant Federal Defender
13                                                            Counsel for Defendant
                                                              RUBEN ANGEL CASTRO
14

15
                                            FINDINGS AND ORDER
16
            IT IS SO FOUND AND ORDERED this 16th day of March, 2021.
17

18

19

20
                                                                    Troy L. Nunley
21                                                                  United States District Judge

22

23

24

25

26

27

28

      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND      4
      ORDER
